Citation Nr: 1455101	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-48 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for a right knee disability, rated for limitation of motion at 10 percent prior to September 2, 2009 and 20 percent thereafter; and rated for instability at 10 percent from September 2, 2009, and 20 percent from July 23, 2012.  

2.  Entitlement to a higher rating for a left knee disability, rated at 10 percent for limitation of motion; and rated at 10 percent for instability from July 23, 2012.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to October 2007.  

By way of a February 2008 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) awarded service connection for right and left knee disorders.  The knee disorders were each rated 10 percent disabling under Diagnostic Codes 5010-5260 from October 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision that denied ratings in excess of 10 percent for each the right and left knee.  The Board remanded these matters for additional development in January 2011.  By way of a March 2012 rating action, the RO granted an increased rating to 20 percent for the right knee disability, effective in September 2009, and awarded a separate 10 percent rating for right knee instability, also effective September 2009.  

The Veteran testified before the Board by videoconference from the RO in June 2010.  A transcript of the hearing is associated with the claims file.  

In June 2012, the Board again remanded the matters involving the evaluations of the right and left knee disabilities.  By way of a January 2013 rating action, the RO awarded an increased rating to 20 percent for right knee instability, effective July 23, 2012, and awarded a separate 10 percent rating for left knee instability,  effective July 23, 2012. 



FINDINGS OF FACT

1.  The right knee disability has never resulted in ankylosis, or malunion of the tibia and fibula.  Additionally, prior to September 2, 2009, the right knee disability did not result in frequent episodes of locking, effusion, and pain; flexion to at most 45 degrees; or extension to at most 10 degrees.  From September 2, 2009, the right knee disability did not result in flexion to at most 30 degrees or extension to at least 15 degrees.  

2.  The right knee disability results in mild instability for the entire appellate period prior to February 12, 2011, and moderate instability thereafter.  

3.  The left knee disability does not result in ankylosis, malunion of the tibia and fibula, dislocation of the semilunar cartilage, flexion to at most 45 degrees, extension to at most 10 degrees, slight instability prior to July 23, 2012, or moderate instability from July 23, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for a right knee rating based on limitation of motion higher than 10 percent prior to September 2, 2009 or higher than 20 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5258 (2014).  

2.  The criteria for a right knee rating based on instability of 10 percent prior to February 12, 2011, and 20 percent thereafter for instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  

3.  The criteria for a left knee rating based on limitation of motion higher than 10 percent or a rating based on instability higher than 10 percent from July 23, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 2007 VA examination record reveals the Veteran's history of chronic right knee pain.  He indicated that he was unable to go up stairs without support, unable to stand longer than 10 minutes, and unable to run or jog.  He denied flares.  He reported left knee pain with prolonged weight bearing and activity and indicated that he had pain "most days" towards the end of the day.  He denied swelling or locking of either knee but reported popping, grinding, and buckling of each knee.  Examination revealed full motor strength and no instability, tenderness, crepitus, or warmth.  There was popping with range of motion testing.  Range of motion testing revealed motion from 0 to 140 degrees bilaterally.  There was right knee pain with full extension and bilateral knee pain with full flexion.  There was no additional loss of motion after repetition.  The Veteran used a brace and medication for pain but no cane or crutch.  X-rays showed early osteoarthritis on the right but normal conditions on the left.  The examiner diagnosed osteoarthritis of the right knee and patellofemoral syndrome of the left knee. 

March and June 2008 private treatment record reveals the Veteran's history of right knee pain and joint swelling.  In June 2008, he reported a history of "such severe osteoarthritis that his knees sometimes give out."  Gait was normal.  Examination revealed "good" right knee range of motion "just shy of full flexion passively" and 60 percent of normal active range of motion.  The Veteran had crepitus of both knees, very severe in the left.  There was no effusion.   

In June 2008, the Veteran reported daily knee pain with increased pain as the day progressed.  He reported that the knees lock and give out while he is walking or going up stairs and indicated that he had fallen down stairs "numerous" times.  He also reported that he was unable to walk while carrying his child in case the knee gave out and caused him to fall.  

A September 2008 VA examination record reveals the Veteran's history of bilateral chronic knee pain, increased with ambulation, weather change, and prolonged standing, and significant stiffness.  He also reported occasional sharp pain in the knees that could last up to several minutes and occasional locking and instability.  He denied flares.  He reported working and indicated that he did have significant pain at work, more severe at the end of the day.  He reported that he had to sit down "at times" at the end of the day due to pain but reported that he could still do his job "for the most part."  Examination revealed full extension and flexion to 115 degrees in the right knee and 120 degrees in the left knee, with pain at end of motion for each knee.  There was no change in range of motion after repetition.  There was no swelling or crepitus; anterior drawer, posterior drawer, McMurray, and Lachman tests were normal; and the knees were stable to varus and valgus stress.  X-ray images of the left knee were normal.  The Veteran was diagnosed with degenerative joint disease of the right knee, right anterior cruciate ligament tear, status-post repair, and patellofemoral pain syndrome of the left knee.  

A January 2009 VA treatment record revealed small effusions bilateral and "mildly decreased" range of motion bilaterally.  Range of motion was noted to be "uncomfortable" for the Veteran.  A February 2009 private treatment record reveals the Veteran's history of limited range of motion and severe pain.  He reported that the knees give out "a lot" and that he was unable to carry his child because the knees gave out.  He also reported inability to use stairs without holding the rail and indicated that extended periods of standing or sitting or walking on hard surfaces caused increased pain.  Examination revealed limited range of motion and some decreased strength.  The record notes that the Veteran had motion from 31 to 92 degrees in the left knee and motion from 39 to 93 degrees in the right knee.  
March 2009 magnetic resonance images (MRI) of the right knee image showed a satisfactory repair of the ACL but a small meniscus tear and defects diagnosed as degenerative joint disease.  The left knee image showed mild degenerative joint disease at the patellofemoral joint but no meniscus tears.  An April 2009 VA treatment record reveals the Veteran's history of right knee pain that is "sometimes" associated with locking.  Strength was good in the lower extremity with active range of motion within functional limits.  There was no evidence of effusion in the knees.  There was tenderness on the lateral aspect of the right knee and patellar crepitus on the left side.  The Veteran was diagnosed with status-post right anterior cruciate ligament repair and left patellofemoral degenerative joint disease.  The record notes that a brace and knee sleeve were ordered.  

A September 2009 VA examination record reveals the Veteran's history of constant pain with intermittent locking, instability, and swelling.  He reported that the symptoms have caused him to fall and limp and decreased his mobility.  The Veteran estimated that he had missed at least two weeks of work due to his knee disabilities and indicated that the knee disability affected his concentration due to pain.  He also reported daily flares, each lasting two to three hours.  Range of motion testing revealed that extension lacked 10 degrees to neutral with pain.  However, the examiner also noted that flexion was from 0 to 80 degrees actively.  There was no additional limitation of motion after repetition.  The knees were stable with Lachman's, drawer, and varus/valgus stress, but McMurray's sign was positive.  The examiner reported that MRIs showed tear of the right lateral meniscus, bilateral arthritis, and left medial meniscal derangement and degeneration.  The examiner diagnosed right anterior cruciate ligament tear with repair, right lateral meniscal tear, left medial meniscal derangement, bilateral degenerative joint disease of the knees, and recurrent instability of the knees due to meniscal derangement and tear.  

In a June 2010 Board hearing, the Veteran stated that was employed but had difficulty carrying weight, climbing stairs, and performing household chores.  He testified that he has fallen down stairs "probably upwards of a dozen times" because he was not holding the rail.  The Veteran reported that a September 2009 examination took less than five minutes and that ranges of motion were estimated without the use of the clinical tool. 

In a February 2011 VA examination, the Veteran reported bilateral knee pain, locking, swelling, and instability.  He reported falls "all the time," with "bad falls" once very couple of weeks.  He explained that he had several "small falls" each day where the knee was unstable and painful but he caught himself before falling.  The Veteran reported that he continued to work with both manual and desk tasks and continued to use narcotic medication that clouded his thinking and affected his job.  He also reported that his response time to his fire brigade duties was slowed by the knee disabilities.  He reported experiencing day-long flare-ups three times per month that caused lost time at work.  Examination revealed an antalgic gait.  The right knee "extends to 180 degrees and flexes to 57 degrees," to include after repetition.  The left knee "extends to 180 degrees and flexes to 72 degrees on the first repetition, 76 degrees on the second repetition, and 77 degrees on the third repetition."  There was end of range pain with flexion and crepitus on the right side.  There was a well-healed, six-centimeter vertical scar on the right knee.  The examiner diagnosed history of right knee anterior cruciate tear, status-post reconstruction, right knee small radial tear at the edge of the lateral meniscus, and mild bilateral knee degenerative joint disease.  

A February 2011 VA treatment record reveals the Veteran's history of an exacerbation of right knee pain after an injury.  He explained that he was walking and the knee gave out and "twisted real bad."  He reported increased pain with lateral movement.  He denied swelling.  A follow-up record from the next day indicates that the Veteran reported staying off the leg and having success with pain medication.  

A July 2012 VA examination record reveals the Veteran's history of giving out of the right knee with walking.  He indicated that the knee gave out at least twice a day.  He also reported right knee swelling one to two times a week and indicated that the frequency of swelling increases with activity.  He reported flare-ups, explaining that walking made his knee swell and squatting caused pain.  He added that descending stairs had to be done foot to foot.  Range of motion testing of the right knee revealed flexion to 70 degrees with pain beginning at 5 degrees and extension to 5 degrees, to include after repetition.  Range of motion testing of the left knee revealed flexion to 110 degrees with pain beginning at 50 degrees and extension to 5 degrees after repetition.  Motor strength was 4/5 in the right knee and 5/5 in the left knee.  Lachman anterior instability test revealed 2+ (5-10 millimeter) in the right knee and 1+ (0-5 millimeter) in the left knee.  Posterior instability and medial-lateral instability tests were normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner diagnosed right meniscal tear, frequent episodes of right knee pain, and frequent episodes of bilateral knee effusion.  The examiner added that the Veteran had clicking and catching of the right knee as a residual of a meniscectomy.  The Veteran had scars related to the knee disabilities but none of the scars were painful or unstable and the total area was not greater than 39 square centimeters.  There was X-ray imaging of right knee arthritis but no X-ray evidence of subluxation.  The examiner found the knee disabilities affected the Veteran's ability to work because he could not squat, climb stairs, descend inclines, or walk further than 2/10 of a mile without pain or limitation of function.  The examiner added that the Veteran's right lateral femoral condyle condition was chronic and would worsen with time, with associated knee effusions, catching, and clicking.  The examiner noted that the Veteran continued to work, though he used leave when the knee pain was too severe, which occurred approximately two days in a regular 14-day work cycle.  
 
 
Right Knee Disability 

Prior to September 2, 2009

Prior to September 2, 2009, the right knee disability is rated at 10 percent for arthritis and painful motion of the knee that is otherwise noncompensable under the limitation of motion criteria.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  To obtain a higher rating based on limitation of motion, the evidence must show that compensable ratings are available under either or both of those rating criteria.  See VAOPGCPREC 23-97 (separate ratings may be awarded for limitation of flexion and limitation of extension).  Diagnostic Code 5260 provides a noncompensable rating for flexion limited to 60 degrees, a 10 percent rating for flexion limited to 45 and a 20 percent rating for flexion limited to 30 degrees.  Diagnostic Code 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees and a 20 percent rating for extension limited to 15 degrees.  Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A higher rating is not available under Diagnostic Code 5260 and/or 5261, even after consideration of pain and other functional limitation.  The evidence indicates that the Veteran's flexion is "mildly" or slightly limited, with flexion estimated to reach at least 84 degrees (which is 60 percent of normal range of motion), including after repetition.  The evidence also indicates that extension is full or "just shy of full."  There is no indication of additional limitation during flare-ups because the Veteran consistently denied flare-ups.  The Board acknowledges that the February 2009 private treatment record lists motion from 39 degrees in supine.  The Board finds the range of motion finding reported on this record is not indicative of the range of extension, however, because it is incompatible with the record.  The record does not include any other evidence suggestive of such limitation of extension, notably a history or evidence of any limitation of extension during this period (or any evidence of extension limited beyond 10 degrees at any time during the appellate period) or evidence of abnormal gait which could be indicative of limitation of extension   The Board finds a limitation of extension to 39 degrees is so significant that it would be noted elsewhere in the record or at least reported by the Veteran.  Thus, the Board finds the range of motion finding does not warrant a higher rating for limitation of extension.  

The Board acknowledges that the evidence includes histories of pain on use and functional impairment.  However, even if range of motion was limited by pain beyond that shown during examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Specifically, the range of motion demonstrated by the Veteran exceeds what would be required for a noncompensable rating for flexion or extension, even after repetition.  As such, a rating in excess of 10 percent is not warranted based on limitation of motion due to arthritis.  

The Board has considered whether a higher rating is warranted.  There is no evidence of ankylosis or malunion of the tibia and fibula; as such, Diagnostic Codes 5256 and 5262 are not applicable.  The Board acknowledges that there is evidence of dislocation of the semilunar cartilage and pain and that the Veteran reported swelling and locking in the knee.  The Veteran never characterized the locking as "frequent," however - instead describing it as occasional - and only one radiographic imaging - that in January 2009 - showed effusion.  The Board finds the generally negative radiographic findings as to effusion indicate that there were not "frequent" episodes of effusion during this period.  Thus, the Board finds a higher rating is not warranted under Diagnostic Code 5258.

The Board has also considered whether a separate rating is warranted for instability during this period.  VAOGCPREC 9-2004.  Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or slight instability, a 20 percent rating is provided for moderate recurrent subluxation or moderate instability, and a 30 percent rating is provided for severe recurrent subluxation or lateral instability.  After review of the evidence, the Board finds the right knee disability resulted in "slight" lateral instability throughout the period, as shown by the use of a brace, the histories of giving way, and the evidence of meniscal tear.  Therefore, the Board finds a 10 percent rating is warranted for the period prior to September 2, 2009.  The Board finds the right knee disability did not result in more than "slight" lateral instability or subluxation during this period, however.  Although the Veteran competently reported "numerous" falls, buckling, and inability to use stairs without holding the rail, the Board finds the histories of instability are less credible, and thus less probative, than the consistently normal medical findings with respect to stability.  Thus, the Board finds a 10 percent rating, but no higher, is warranted for instability during this period. 

Finally, the Board has considered whether a separate rating is warranted based on the evidence of scarring but finds none is warranted:  although there is evidence of scarring, the scarring is not painful or unstable and does not affect at least 39 square centimeters.  See 38 C.F.R. § 4.118 (2007); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  




From September 2, 2009

Effective September 2, 2009, the right knee disability is rated at 20 percent under Diagnostic Code 5258.  20 percent is the maximum rating available under Diagnostic Code 5258.  The Board has considered whether a higher rating is available for the knee by rating it based on limitation of motion under Diagnostic Codes 5260-61.  See 38 C.F.R. § 4.14.  Cf. VAOPGCPREC 9-98 (A veteran cannot receive ratings under both Diagnostic Code 5258 and Diagnostic Code 5260/5261 without violating the rule against pyramiding.).   

A higher rating is not available at any time after September 2, 2009, under Diagnostic Codes 5260 and/or 5261, even after consideration of pain and other functional limitation.  To obtain a higher rating under the limitation of motion criteria, the Veteran must warrant at least a 20 percent rating from either Diagnostic Code 5260 or 5261.  The rating criteria provide a 20 percent rating for flexion limited to 30 degrees and extension limited to 15 degrees.  There is no such evidence.  Instead, the record indicates that the Veteran was able to extend to at least 10 degrees and flex to at least 57 degrees, to include after repetition.  Although the record indicates that the Veteran has pain with motion and other functional limitation, there is no medical evidence of limitation of flexion or extension beyond that shown in the record, and the Veteran has not reported additional limitation of motion, to include during flare-ups.  See Mitchell, 25 Vet. App. at 36-38.  

The Board has considered whether a higher rating is warranted under an alternate diagnostic code but finds none is applicable because there is no evidence of ankylosis or malunion of the tibia and fibula; as such, Diagnostic Codes 5256 and 5262 are not applicable.

The right knee disability is separately rated at 10 percent for instability.  Diagnostic Code 5257 provides a 20 percent rating is provided for moderate recurrent subluxation or moderate instability and a 30 percent rating is provided for severe recurrent subluxation or lateral instability.  The Board finds a 20 percent rating is warranted effective February 12, 2011, based on evidence of increased instability as of that date, notably the first history of multiple near-falls each day, the evidence of antalgic gait, the absence of joint stability testing during the February 2011 examination, and the objective evidence of laxity on joint stability testing in July 2012.

The Board finds a rating higher than 10 percent is not warranted prior to February 12, 2011, as the record does not indicate more than slight instability prior to that time.  Prior to February 12, 2011, the record indicates that the Veteran only had intermittent" instability and stability tests were normal.  The Board finds the normal medical findings with respect to stability are a more probative measure of the degree of instability than the Veteran's histories.  As such, the Board finds a 10 percent rating, but no higher, is warranted for instability prior to February 12, 2011.  

The Board further finds a rating higher than 20 percent for instability is not warranted after February 12, 2011, because the right knee disability has not result in more than "moderate" lateral instability or subluxation.  The record does not include any evidence, to include histories of subluxation, and although the record does include histories of giving out multiple times per day and a 2+ result on Lachman's test, posterior instability and medial-lateral instability tests are normal, actual falls only occur every couple of weeks, and the Veteran is able to walk unassisted and use stairs with use of the handrail.  The Board finds the Veteran's instability does not more nearly approximate the severe instability required for a 30 percent rating than the moderate instability contemplated by the assigned rating of 20 percent.

The Board has also considered whether a separate rating is warranted based on the evidence of scarring but finds none is warranted:  although there is evidence of scarring, the scarring is not painful or unstable and does not affect at least 39 square centimeters.  See 38 C.F.R. § 4.118 (2007); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  

Left Knee Disability 

The left knee disability is rated at 10 percent for painful motion of the knee that is otherwise noncompensable under the limitation of motion criteria throughout the appellate period.  A higher rating is not available under Diagnostic Code 5260 and/or 5261, even after consideration of pain and other functional limitation.  The evidence indicates that the Veteran's flexion is "mildly" limited, with flexion estimated to reach at least 72 degrees, including after repetition.  The evidence also indicates that extension is full or "just shy of full."  The Board acknowledges that the February 2009 private treatment record lists motion from 31 degrees in supine.  The Board finds the range of motion finding reported on this record is not indicative of the range of extension, however, because it is incompatible with the record.  The record does not include any other evidence suggestive of such limitation of extension, notably a history or evidence of any limitation of extension greater than 10 degrees at any time during the appellate period.  The Board finds a limitation of extension to 31 degrees is so significant that it would be noted elsewhere in the record or at least reported by the Veteran.  Thus, the Board finds the range of motion finding does not warrant a higher rating for limitation of extension.  

Although the record indicates that the Veteran has pain and other functional limitation, there is no medical evidence of limitation of flexion or extension beyond that shown in the record, and the Veteran has not reported additional limitation of motion, to include during flare-ups.  See Mitchell, 25 Vet. App. at 36-38.  As such, a rating in excess of 10 percent is not warranted based on limitation of motion due to painful motion.  

The Board has considered whether a higher rating is warranted.  There is no evidence of ankylosis or malunion of the tibia and fibula and no probative evidence of dislocation of the semilunar cartilage; as such, Diagnostic Codes 5256 and 5262 are not applicable.  The Board acknowledges that the September 2009 VA examiner diagnosed derangement of the left medical meniscus.  The Board finds the diagnosis is not probative, however, because it is incompatible with the MRI reports, including that cited by the examiner, which do not show any dislocation of semilunar cartilage in the left knee, and is not corroborated by any other medical findings.  Thus, the Board finds Diagnostic Code 5258 is not applicable.  

The Board has considered whether a separate rating is warranted for instability prior to July 23, 2012.  VAOGCPREC 9-2004.  Although the Veteran reported "occasional" or "intermittent" instability of the left knee during this period, objective testing is consistently normal, and the knee is found stable.  The Board finds the objective testing is more probative than the Veteran's histories of instability.  Thus, the Board finds the left knee disability does not approximate even slight instability during this period and a compensable rating is not warranted prior to July 23, 2012.  

The Board further finds a rating higher than 10 percent is not warranted any time after July 23, 2012, because the record does not indicate more than slight instability since that time.  Although the Veteran reports instability, he generally reports intermittent instability of the left knee, he is able to walk unassisted, and medical testing reveals normal results on posterior instability and medial-lateral instability tests, and only 1+ laxity on a Lachman test.  The Board finds the medical findings with respect to stability are a more probative measure of the degree of instability than the Veteran's histories.  As such, the Board finds a rating higher than 10 percent based on instability is not warranted.  

Extraschedular Consideration

The Board has considered whether extraschedular consideration is warranted based on the evidence of occupational impairment secondary to the knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms and associated functional impairment of the Veteran's knee disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disabilities are primarily manifested by pain, limitation of motion, instability, and limitation of function.  The diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and were considered in the award of the current ratings and the application of the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The reported effects of the narcotic medications used to treat the knee disabilities are not explicitly considered in the rating criteria.  However, these effects are indistinguishable from the symptoms associated with the service-connected psychiatric disorder and have been considered in that rating.  Therefore, the Board finds the effects of the knee disabilities have been fully considered and are contemplated in the ratings assigned; and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, even if it were argued that the schedular rating criteria did not adequately describe the Veteran's knee disabilities, the fact remains that neither knee has been shown to require hospitalization or cause marked interference with employment.  While the knee disabilities may have caused some impairment with employment, including missing work due to pain, it is in recognition of such impairment that the Veteran was assigned the current ratings.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in April 2008.   

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The appellant has not reported any outstanding and available records that are relevant to the issue.  VA afforded the appellant examinations to determine the nature and severity of the knee disabilities.  Although the 2009 and 2011 examinations contain some inconsistent and/or ambiguous findings as to range of motion and the 2011 examiner did not report findings with respect to stability, the record is sufficient to rate the disabilities at this time.  Review of the 2007, 2008, and 2012 examination record indicates that all necessary testing was performed and all necessary findings reported, and the Veteran has not alleged a worsening of the condition since the 2012 examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


ORDER

Higher ratings for the right knee disability based on limitation of motion are denied.  

A 10 percent rating for right knee instability, but no higher, for the period prior to September 2, 2009, and a 20 percent rating for right knee instability, but no higher, thereafter, are granted.  

A rating higher than 10 percent for the left knee disability based on limitation of motion is denied.

A rating higher than 10 percent from July 23, 2012, for the left knee disability based on instability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


